JIULIANTE, Senior Judge,
Dissenting.
I respectfully disagree with the Majority’s determination that the gross receipts from the sale of prescription drugs, medicines and devices should be excluded from taxation under the Business Privilege Tax Ordinance. Business, for purposes of the business privilege tax, “shall not include that portion of any business which is subject to the Borough of Beaver Mercantile Tax.” The Business Privilege Tax Ordinance’s definition of “business” is broad and expressly includes “any profession.” 1
As the Borough points out, our Supreme Court in Sterling v. City of Philadelphia, 378 Pa. 538, 106 A.2d 793 (1954) held that a legislative body in an ordinance may furnish its own definitions for words used therein that may differ from the common *1034usage. Further, the Court in Sterling ruled that it was entirely competent for the ordinance at issue therein to include professions in its definition of businesses in order to explain the coverage it intended by its use of businesses.
I would reject Hegner’s argument that Ordinance Section 702(B), which provides that business for purposes of the business privilege tax shall not include that portion of any business subject to the mercantile tax, means that the pharmacy is not subject to any business privilege tax whatsoever because it pays mercantile license tax. The implicit flaw in such an argument is Hegner’s contention that its business consists only of dealing in goods, wares and merchandise so that all of its activity is subject only to the mercantile license tax. Hegner has conveniently ignored the fact that, due to the prescription medicine aspect of its activities, it is also engaged in the practice of the profession of a pharmacy.
Moreover, I would point out that Heg-ner could not conduct the sale of prescriptions to customers absent a pharmacy license whereas there is no license required to sell customers tubes of toothpaste or hair dye. In addition, unlike general commercial products, many prescription items are not resold to the consumer in the same finished and pre-packaged form in which they were provided by the wholesaler. Prior to retail distribution, many prescription items are subject to the art and science of the pharmacist.
Further, one cannot disregard Section 702(A) of the Ordinance, the definition of business for purposes of the business privilege tax, and concentrate only on Section 702(B), the exclusion for portions of any business subject to the mercantile license tax. I would emphasize the statutory construction principles that “[ejvery statute shall be construed, if possible, to give effect to all of its provisions” and that the legislative body intended the entire statute or ordinance to be effective. Sections 1921(a) and 1922(2) of the Statutory Construction Act of 1972, 1 Pa.C.S. §§ 1921(a) and 1922(2).2
Simply stated, the non-professional aspect of Hegner’s business should be subject to the mercantile license tax and the professional aspect should be subject to the business privilege tax. There is no double taxation because the definition of business expressly excludes from the business privilege tax that portion of the business subject to the mercantile tax.
As for the Majority’s reliance upon Bis-er, I would instead conclude that it is inapposite to the present case. In Biser, the Supreme Court held that the sale of prescription medicines was subject to a state sales tax on tangible personal property. The holding was undoubtedly correct in that a bottle of medicine is clearly an item of personal rather than real property and is certainly tangible. The tax in Biser, however, was assessed upon a particular type of transaction rather than the exercise of a privilege.
Further, I would note that the Supreme Court in Biser stated that the status of the taxpayer as a professional was not determinative of the issue of liability. In addition, the act at issue in Biser made no distinction in favor of pharmaceutical products nor excepted them from the general class of tangible personal property. In contrast, the ordinance at issue in the present case is quite different in that the definition of business subject to the business privilege tax specifically includes professions.
*1035Finally, I would note that the language of the exclusion in Section 702(B) does not provide that a business subject to the business privilege tax “shall not include any business which is subject to the mercantile tax.” Rather, that section provides that a business subject to the business privilege tax “shall not include that portion of any business which is subject to ... mercantile tax.” Ordinance Section 702(B) (emphasis added). Thus, there is a limitation on the scope of the exclusion, in recognition that some businesses, such as pharmacies, may involve the sale of goods as well as the performance of professional or other services.
Accordingly, I respectfully dissent.

. Section 2 of the Pharmacy Act, defines "pharmacy” as
the practice of that profession concerned with the art and science of the evaluation of prescription orders and the preparing, compounding and dispensing of drugs and devices, whether dispensed or provided to a consumer, and shall include the proper and safe storage and distribution of drugs, the maintenance of proper records, the participation in drug selection and drug utilization reviews and the responsibility of relating information as required concerning values and uses in the treatment and prevention of disease....
Act of September 27, 1961, P.L. 1700, as amended, 63 P.S. § 390-2.


. The rules of statutory construction are applicable to a municipal ordinance. Cloverleaf Trailer Sales Co. v. Pleasant Hills Borough, 366 Pa. 116, 76 A.2d 872 (1950).